   Case
   Case3:21-cv-04539-SK
        3:21-cv-04539-SK Document
                         Document10
                                  7 Filed
                                    Filed06/14/21
                                          08/10/21 Page
                                                   Page11of
                                                         of12




                                                                                        21-4539 SK




                                               S DISTR
                                            ATE       IC
                                          ST            T
                                      D
                                                                            Susan Y. Soong
                                                                CO
                                 E
                               IT




                                                                  UR
                             UN




                                                                    T
                             N O RT




                                                                     NI A




6/14/2021
                                                                 OR
                               HE




                                                                IF




                                      N
                                                                AL
                                      R




                                          DI
                                               S T RI T O F C
                                                     C

                                                                                               Mark Romyn
AO 440(Rev. 6/12) Summons in a Civil Action (Page 2)
                          Case 3:21-cv-04539-SK Document 10 Filed 08/10/21 Page 2 of 2
Civil Action No. 3:21-cv-04539-SK


                                                              PROOF OF SERVICE
                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1).)
        This summons for (name of individual and title, if any)                  Marden-Kane Inc c/o CSC Lawyers as Agent for Service
        was received by me on July 19, 2021

            I personally served the Summons, Complaint, Civil Case Cover Sheet; Notice of Electronic Filing; Order Setting
            Initial Case Management Conference and ADR Deadlines; Standing Order on the individual at , , on 2:35 PM



            I left the Summons, Complaint, Civil Case Cover Sheet; Notice of Electronic Filing; Order Setting Initial Case
            Management Conference and ADR Deadlines; Standing Order at the individual's residence or usual place of
            abode with Kaitlyn Mannix - Authorized to accept ,a person of suitable age and discretion who resides there, on
             July 21, 2021 2:35 PM , and mailed a copy to the individual's last known address; or



            I served the Summons, Complaint, Civil Case Cover Sheet; Notice of Electronic Filing; Order Setting Initial Case
            Management Conference and ADR Deadlines; Standing Order to , who is designated by law to accept service of
            process on behalf of on ;or

            I returned the Summons, Complaint, Civil Case Cover Sheet; Notice of Electronic Filing; Order Setting Initial
            Case Management Conference and ADR Deadlines; Standing Order unexecuted because;

            other   (specify):


        My fees are $ .00 for travel and $ 110.00 for services, for a total of $ 110.00


        I declare under penalty of perjury that this information is true.




Date:
                                                                                                        Server's signature




                                                                                                   Deja Monae Jefferson
                                                                                                      Printed name and title


                                                                                                        Contracted by
                                                                                                  110 West C. St, Suite 1211,
                                                                                                     San Diego, CA 92101
                                                                                                        (619) 232-7500
                                                                                                        Server's Address




                                                                                                                                A0440-SD73498
